Citation Nr: 9916391	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran served on active duty from June 1941 to June 
1945.  He died in March 1997.  The appellant is the veteran's 
widow.

This matter arises from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.


REMAND

It is contended that the veteran's service-connected 
psychoneurosis, anxiety state, contributed to the cause of 
his death.  In support of this position Brad A. Marion, M.D., 
reported in April 1998, that the veteran had been a patient 
whom he had treated from 1995 until his death in March 1997.  
During this period treatment was primarily provided for 
severe obstructive pulmonary disease.  Dr. Marion noted, 
however, that the veteran also had severe underlying chronic 
anxiety, and he opined that chronic anxiety certainly 
contributed to medical problems and ultimately to his death.  
Unfortunately, the medical records which Dr. Marion used in 
reaching this determination are not of record, and this 
opinion has yet to be reviewed by a VA respiratory specialist 
in light of the fact that the veteran's service medical 
records are silent as to any respiratory disability.  Hence, 
further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact Brad A. Marion, 
M.D., and request that he provide a copy 
of any medical records concerning the 
veteran's treatment that he may have in 
his possession.  Dr. Marion should be 
requested to further provide a statement 
detailing the medical evidence he 
considered in entering his April 1998 
opinion.

2.  After completion of the foregoing the 
RO should refer the veteran's claims file 
to a board certified pulmonary specialist 
for review.  Following the specialist's 
review of the entire claims file she/he 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the cause of the veteran's death is 
related to his military service, and/or 
his service connected anxiety state.  A 
complete rationale must be provided with 
any opinion issued.  

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.  

After completion of the above development, the RO should 
provide the appellant and her accredited representative with 
a SSOC covering all applicable laws, regulations and rating 
criteria.  They should be afforded a reasonable amount of 
time to respond thereto.  Then, the entire claims file should 
be returned to the Board, if in order.  No action is required 
of the appellant unless otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


